 

 

CONVERTIBLE PROMISSORY NOTE AND SECURITY AGREEMENT

 

US $125,000.00

Las Vegas, Nevada

November 30, 2012

 

For good and valuable consideration, IDS SOLAR TECHNOLOGIES, INC., a Nevada
corporation, ("Maker"), hereby makes and delivers this Convertible Promissory
Note and Security Agreement (this "Note") in favor of Steven J. Caspi or his
assigns ("Holder"), and hereby agree as follows:

 

1. Principal Obligation and Interest. For value received, Maker promises to pay
to Holder at 3010 Westchester Ave., Purchase, NY 10577 or at such other place as
Holder may designate in writing, in currently available funds of the United
States, the principal sum of One Hundred and Twenty Five Thousand Dollars and No
Cents ($125,000.00). Maker's obligation under this Note shall accrue interest at
the rate of five percent (5.0%) per annum from the date hereof until paid in
full, compounded monthly. Interest shall be computed on the basis of a 365-day
year or 366-day year, as applicable, and actual days lapsed.

 

2. Payment Terms.

 

Maker agrees to remit payment in full of all principal and interest due
hereunder to Holder on or before November 30, 2013.

 

All payments shall be applied first to late charges, then to interest, then to
principal and shall be credited to the Maker's account on the date that such
payment is physically received by the Holder.

 

Maker shall have the right to prepay all or any part of the principal under this
Note without penalty.

 

This Note shall be accompanied by a Warrant giving Holder the right to purchase
15,625 shares ofthe Maker's common stock at a price of $2.00 per share for a
period of 5 years.

 

3. Conversion. Holder shall have the right at any time to convert all or any
part of the outstanding and unpaid principal amount of this Note into fully paid
and non- assessable shares of common stock of the Maker, at the conversion price
of $1.25 per share (the "Conversion Price") as provided herein (a "Conversion").
The number of shares of common stock to be issued upon each conversion of this
Note shall be determined by dividing the Conversion Amount (as defined below) by
the Conversion Price as specified in the notice of conversion given by Holder
(the "Notice of Conversion"), delivered to the Maker by the Holder on such
conversion date (the "Conversion Date"). The term "Conversion Amount" means,
with respect to any conversion of this Note, the sum of (1) the principal amount
of this Note to be converted in such conversion plus (2) at the Holder's option,
accrued and unpaid interest, if any, on such principal amount at the interest
rates provided in this Note to the Conversion Date. In no case, however, may
Holder convert any portion of this Note into common stock of Maker if such
Conversion Amount will result in Holder (in combination with all of Holder's
other shares of Maker) owning more than 4.99% of the fully diluted, total issued
and outstanding shares of Maker's common stock.

 

1

 

 

4. Grant of Security Interest. As collateral security for the prompt, complete,
and timely satisfaction of all present and future indebtedness, liabilities,
duties, and obligations of Maker to Holder evidenced by or arising under this
Note, and including, without limitation, all principal and interest payable
under this Note, any future advances added to the principal amount due
hereunder, and all attorneys' fees, costs and expenses incurred by Holder in the
collection or enforcement of the same (collectively, the "Obligations"), Maker
hereby pledges, assigns and grant<; to Holder a continuing security interest and
lien in all of Maker's right, title and interest in. and to the property,
whether now owned or hereafter acquired by Maker and whether now existing or
hereafter coming into existence or acquired, including the proceeds of any
disposition thereof, described on Exhibit "A" attached hereto and incorporated
herein by this reference (collectively, the "Collateral"). As applicable, the
terms of this Note with respect to Maker's granting of a security interest in
the Collateral to Holder shall be deemed to be a security agreement under
applicable provisions of the Uniform Commercial Code ("UCC"), with Maker as the
debtor and Holder as the secured party.

 

5. Perfection. Upon the execution and delivery of this Note, Maker authorizes
Holder to file such financing statements and other documents in such offices as
shall be necessary or as Holder may reasonably deem necessary to perfect and
establish the priority of the liens granted by this Note, including any
amendments, modifications, extensions or renewals thereof. Maker agrees, upon
Holder's request, to take all such actions as shall be necessary or as Holder
may reasonably request to perfect and establish the priority of the liens
granted by this Note, including any amendments, modifications, extensions or
renewals thereof.

 

6. Representations and Warranties of Maker. Maker hereby represents and warrants
the following to Holder:

 

a. Maker and those executing this Note on its behalf have the full right, power,
and authority to execute, deliver and perform the Obligations under this Note,
which are not prohibited or restricted under the articles of incorporation or
bylaws of Maker. This Note has been duly executed and delivered by an authorized
officer of Maker and constitutes a valid and legally binding obligation of Maker
enforceable in accordance with its terms.

 

b. The execution of this Note and Maker's compliance with the terms, conditions
and provisions hereof does not conflict with or violate any provision of any
agreement, contract, lease, deed of trust, indenture, or instrument to which
Maker is a party or by which Maker is bound, or constitute a default thereunder
or result in the imposition of any lien, charge, encumbrance, claim or security
interest of any nature whatsoever upon any of the Collateral.

 

c. The security interest granted hereby in and to the Collateral constitutes a
present, valid, binding and enforceable security interest as collateral security
for the Obligations, and, except as to leased equipment or purchase-money
encumbrances existing as of the date of this Note as expressly disclosed to
Holder in writing, such interests, upon perfection, will be senior and prior to
any liens, encumbrances, charges, title defects, interests and rights of any
others with respect to such Collateral.

 

2

 

 

7. Covenants of Maker. For so long as any Obligations remain outstanding:

 

a. Maker shall not sell, assign or transfer any of the Collateral, or any part
thereof or interest therein;

 

b. Maker shall pay or cause to be paid promptly when due all taxes and
assessments on the Collateral; and

 

c. Maker shall keep Holder apprised, in writing, as to the current location of
all of the Collateral, providing Holder with current information including any
identifying serial numbers with respect to the Collateral so the Holder may
perfect and maintain the priority of its security interest therein.

 

d. Maker shall not borrow or place a lien against any of the Collateral or the
Company without the prior written consent of Holder.

 

8. Defaults. The following shall be events of default under this Note:

 

a. Maker's failure to remit any payment under this Note on before the date due,
if such failure is not cured in full within five (5) days of written notice of
default;

 

b. Maker's failure to perform or breach of any non-monetary obligation or
covenant set forth in this Note or in any other written agreement between Maker
and Holder if such failure is not cured in full within ten (10) days following
delivery of written notice thereof from Holder to Maker;

 

c. If Maker is dissolved, whether pursuant to any applicable articles of
incorporation or bylaws, and/or any applicable laws, or otherwise;

 

d. Default in the Maker's obligation for borrowed money, other than this

Note, which shall continue for a period of twenty (20) days;

 

e. The commencement of any action or proceeding which affects the Collateral or
title thereto or the interest of Holder therein, including, but not limited to
eminent domain, insolvency, code enforcement or arrangements or proceedings
involving a bankrupt or decedent;

 

3

 



f. The entry of a decree or order by a court having jurisdiction in the premises
adjudging the Maker bankrupt or insolvent, or approving as properly filed a
petition seeking reorganization, arrangement, adjustment or composition of or in
respect of the Maker under the federal Bankruptcy Code or any other applicable
federal or state law, or appointing a receiver, liquidator, assignee or trustee
of the Maker, or any substantial part if its property, or ordering the winding
up or liquidation of its affairs, and the continuance of any such decree or
order unstayed and in effect for a period of twenty (20) days;

 

g. Maker's institution of proceedings to be adjudicated a bankrupt or insolvent,
or the consent by it to the institution of bankruptcy or insolvency proceedings
against it, or its filing of a petition or answer or consent seeking
reorganization or relief under the federal Bankruptcy Code or any other
applicable federal or state law, or its consent to the filing of any such
petition or to the appointment of a receiver, liquidator, assignee or trustee of
the company, or of any substantial part of its property, or its making of an
assignment for the benefit of creditors or the admission by it in writing of its
inability to pay its debts generally as they become due, or the taking of
corporate action by the Maker in furtherance of any such action; or


 

 

h. Should Holder, in its sole and absolute discretion, at any time deem itself
insecure or determine that repayment is at risk or unlikely and provide not less
than three (3) days written notice thereof to Maker.

 

9. Rights and Remedies of Holder. Upon the occurrence of an event of default by
Maker under this Note or at any time before default when the Holder reasonably
feels insecure, then, in addition to all other rights and remedies at law or in
equity, Holder may exercise any one or more of the following rights and
remedies:

 

a. Accelerate the time for payment of all amounts payable under this Note by
written notice thereof to Maker, whereupon all such amounts shall be immediately
due and payable.

 

b. Pursue and enforce all of the rights and remedies provided to a secured party
with respect to the Collateral under the Uniform Commercial Code.

 

4

 



c. Make such appearance, disburse such sums, and take such action as Holder
deems necessary, in its sole discretion, to protect Holder's interest, including
but not limited to (i) disbursement of attorneys' fees, (ii) entry upon the
Maker's property to make repairs to the Collateral, and (iii) procurement of
satisfactory insurance. Any amounts disbursed by Holder pursuant to this
Section, with interest thereon, shall become additional indebtedness of the
Maker secured by the Collateral and shall be immediately due and payable and
shall bear interest from the date of disbursement at the default rate stated in
this Note. Nothing contained in this Section shall require Holder to incur any
expense or take any action.

 

d. Require Maker to assemble the Collateral and make it available to the Maker
at the place to be designated by the Holder which is reasonably convenient to
both parties. The Holder may sell all or any part of the Collateral as a whole
or in part either by public auction, private sale, or other method of
disposition. The Holder may bid at any public sale on all or any portion of the
Collateral. Unless the Collateral threatens to decline speedily in value, Holder
shall give Maker reasonable notice of the time and place of any public sale or
of the time after which any private sale or other disposition of the Collateral
is to be made, and notice given at least 10 days before the time of the sale or
other disposition shall be conclusively presumed to be reasonable.

 

e. Pursue any other rights or remedies available to Holder at law or in equity.

 

10. Interest To Accrue Upon Default. Upon the occurrence of an event of default
by Maker under this Note, the balance then owing under the terms of this Note
shall accrue interest at the rate of eighteen percent (18.0%) per annum,
compounded monthly, from the date of default until Holder is satisfied in full.

 

11. Full Recourse. The liability of Maker for the Obligations shall not be
limited to the Collateral, and Maker shall have full liability therefor beyond
the Collateral.

 

12. Representation of Counsel. Maker and Holder acknowledge that they have
consulted with or have had the opportunity to consult with their independent
legal counsels prior to executing this Note and have freely executed a waiver of
any conflict of interest with Cane Clark LLP which has been asked to write up
this note on behalf of both parties according to terms provided jointly by them.
This Note has been freely negotiated by Maker and Holder directly, and any rule
of construction to the effect that any ambiguities are to be resolved against
the drafting party shall not be employed in the interpretation of this Note.

 

13. Choice of Laws; Actions. This Note shall be constructed and construed in
accordance with the internal substantive laws of the State of Nevada, without
regard to the choice of law principles of said State. Maker acknowledges that
this Note has been negotiated in Clark County, Nevada. Accordingly, the
exclusive venue of any action, suit, counterclaim or cross claim arising under,
out of, or in connection with this Note shall be the state or federal courts in
Clark County, Nevada. Maker hereby consents to the personal jurisdiction of any
court of competent subject matter jurisdiction sitting in Clark County, Nevada.

 

5

 



14. Usury Savings Clause. Maker expressly agrees and acknowledges that Maker and
Holder intend and agree that this Note shall not be subject to the usury laws of
any state other than the State of Nevada. Notwithstanding anything contained in
this Note to the contrary, if collection from Maker of interest at the rate set
forth herein would be contrary to applicable laws of such State, then the
applicable interest rate upon default shall be the highest interest rate that
may be collected from Maker under applicable laws at such time.

 

15. Costs of Collection. Should the indebtedness represented by this Note, or
any part hereof, be collected at law, in equity, or in any bankruptcy,
receivership or other court proceeding, or this Note be placed in the hands of
any attorney for collection after default, Maker agrees to pay, in addition to
the principal and interest due hereon, all reasonable attorneys' fees, plus all
other costs and expenses of collection and enforcement, including any fees
incurred in connection with such proceedings or collection of the Note and/or
enforcement of Holder's rights with respect to the administration, supervision,
preservation or protection of, or realization upon, any Collateral securing
payment hereof.

 

16. Miscellaneous.

 

a. This Note shall be binding upon Maker and shall inure to the benefit of
Holder and its successors, assigns, heirs, and legal representatives.

 

b. Any failure or delay by Holder to insist upon the strict performance of any
term, condition, covenant or agreement of this Note, or to exercise any right,
power or remedy hereunder shall not constitute a waiver of any such term,
condition, covenant, agreement, right, power or remedy.

 

c. Any provision of this Note that is unenforceable shall be severed from this
Note to the extent reasonably possible without invalidating or affecting the
intent, validity or enforceability of any other provision of this Note.

 

d. This Note may not be modified or amended in any respect except in a writing
executed by the party to be charged.

 

e. Time is of the essence.

 

17. Notices. All notices required to be given under this Note shall be given at
such address as a party may designate by written notice to the other party.
Notices may be transmitted by facsimile, certified mail, private delivery, or
any other commercially reasonable means, and shall be deemed given upon receipt
by the Party to whom they are addressed.

 

6

 

 

18. Waiver of Certain Formalities. All parties to this Note hereby waive
presentment, dishonor, notice of dishonor and protest. All parties hereto
consent to, and Holder is hereby expressly authorized to make, without notice,
any and all renewals, extensions, modifications or waivers of the time for or
the terms of payment of any sum or sums due hereunder, or under any documents or
instruments relating to or securing this Note, or of the performance of any
covenants, conditions or agreements hereof or thereof or the taking or release
of collateral securing this Note. Any such action taken by Holder shall not
discharge the liability of any party to this Note.

 

[signature pages follow]

7

 

IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

“Maker”: IDS SOLAR TECHNOLOGIES, INC.

 

By: /s/ Bruce R. Knoblich

Its: Chairman & CEO

Print Name: Bruce R. Knoblich

Date: 11-29-2012

 

“Holder”: Steven J. Caspi

 

_________________

_____

 

8

 



IN WITNESS WHEREOF, this Note has been executed effective the date and place
first written above.

 

"Maker": IDS SOLAR TECHNOLOGIES, INC.

 

By: _____________________

Its: _____________________

Print Name: _____________________

Date: _____________________

 

“Holder”: Steven J. Caspi

 

/s/ Steven J. Caspi

11/29/12

 

 

 

9

 

Exhibit "A"

 

Collateral

 

Each and all of the following in which IDS Solar Technologies, Inc.., a Nevada
Corporation, bas any right, title, or interest, regardless of the manner in
which such items are formally held or titled; all as defined in the Nevada
Uniform Commercial Code - Secured Transactions (Nevada Revised Statutes ("NRS'')
§§ 104.9101 et. seq.) as of the date of the Note, and as the same may be amended
hereafter:

 

(1) Accounts, as defined in NRS 104.9102(1)(a)

(2) Cash proceeds, as defined in NRS 104.9102(1)(1)

(3) Chattel paper, as defined in NRS 104.9102(l)(k)

(4) Commercial tort claims, as defined in NRS 104.9102(1)(m)

(5) Commodity accounts and commodity contracts, as defined in NRS 104.9102(l)(n)
and NRS 104.9102(1)(o), respectively,

(6) Deposit accounts, as defined in NRS 104.9102(1)(cc)

(7) Documents, as defined in NRS 104.9102(l)(dd)

(8) Electronic chattel paper, as defined in NRS 1049102(1)(ee)

(9) Equipment, as defined in NRS 104.9102(1)(gg)

(10) General intangibles, as defined in NRS 104.9102(1)(pp)

(11) Goods, as defined in NRS 104.9102(1)(rr)

(12) Instruments, as defined in NRS 104.9102(1)(uu)

(13) Inventory, as defined in NRS 104.9102(l)(vv)

(14) Investment property, as defined in NRS 104.9102(1)(ww)

(15) Letter-of-credit right, as defined in NRS 104.9102(l)(yy)

(16) Noncash proceeds, as defined in NRS 104.9102(l)(fff)

10

 

 

(17) Payment intangible, as defined in NRS 104.9102(l)(iii)

(18) Proceeds, as defined in NRS 104.9102(1)(lll)

(19) Promissory notes, as defined in NRS 104.9102(1)(mmm)

(20) Record, as defined in NRS 104.9102(1)(qqq)

(21) Software, as defined in NRS 104.9102(1)(www)

(22) Supporting obligations, as defined in NRS 104.9102(1)(yyy)

(23) Tangible chattel paper, as defined in NRS 104.9102(1)(zzz)

(24) The following, as defined in NRS 104.9102(2): certificated securities
contracts for sale, leases, lease agreements, lease contracts, leasehold
interests, letters of credit, negotiable instruments, notes, proceeds of letters
of credit, securities, security certificates, security entitlements, and
uncertified securities.



11

 

